Exhibit 10.1

 

LOGO [g642676g90g84.jpg]

Intel Corporation

2200 Mission College Blvd.

Santa Clara, CA, 95054-1549

April 2, 2019

Dear George:

Congratulations! On behalf of Intel Corporation (together with its subsidiaries
and affiliates, “Intel”), I am pleased to provide this offer to you for the
position of Executive Vice President and Chief Financial Officer reporting to
me. The role is based in Santa Clara, California. Your start date will be
April 3, 2019 (the “Effective Date”).

Base Salary. Your starting annual base salary will be $900,000 (“Base Salary”),
less applicable taxes, deductions and withholdings. The Base Salary will be
reviewed annually as part of our performance review process and will increase
(but not decrease) commensurate with your performance, as assessed by Intel’s
Board of Directors.

Annual Performance Bonus. You are eligible for an Annual Performance Bonus
(“APB”) with a target payout of $1,485,000. The APB is paid out in January for
the prior year based on Intel’s financial performance, as well as achievement of
specified operational goals, subject to the terms of the 2014 Annual Performance
Bonus Plan (or a successor senior executive annual cash incentive compensation
plan implemented by Intel). The bonus will be prorated to reflect the actual
months of participation for the portion of 2019 that you are employed with Intel
on and following the Effective Date. Subject to California law, to earn and
receive an APB payout, you must be employed on the Intel payroll through the
last day of the applicable year for which the APB is payable.

Quarterly Profit Bonus. You are eligible for quarterly bonuses under the
Quarterly Profit Bonus (“QPB”) plan. These bonuses are determined based on
Intel’s quarterly profitability, subject to the terms of the QPB plan. Based on
historical payouts, we anticipate this will pay you approximately $20,925 per
quarter ($83,700 annually). Your first quarterly bonus will be prorated to
reflect that actual dates of participation for any portion of the quarter that
you are employed with Intel on and following the Effective Date. Subject to
California law, to earn and receive a QPB, you must be employed on the Intel
payroll before the cutoff date for each three-month bonus period, and have
received eligible earnings before the cutoff date.

 

1



--------------------------------------------------------------------------------

Focal Annual Equity Grants. As an employee of Intel, we would like you to share
in the success of Intel through the company’s stock benefit program. Therefore,
each January, you will be eligible for equity awards based on your job
performance and contributions to Intel as part of Intel’s annual performance
evaluation process. The target valuation for your annual equity award beginning
in 2020 is expected to be $6,500,000. Equity awards will be recommended to be in
the form of time-vesting restricted stock units (“RSUs”) and performance-based
restricted stock units (“PSUs”) and will be subject to the terms and conditions
of the Intel Corporation 2006 Equity Incentive Plan or any successor equity
incentive plan, as applicable (“EIP”), the Notice of Grant for each award, and
the grant agreement linked to your Notice of Grant. We anticipate the split will
be 80 percent PSUs and 20 percent RSUs, but the exact split is subject to
approval by Intel’s Board of Directors.

Special Equity Grants. You will be granted the following equity compensation
awards effective as of the Effective Date:

Performance Based Stock Options. You will be granted options to purchase 600,000
Intel shares (“Options”) for an exercise price equal to the “market value” (as
defined in the EIP) on the grant date of the Options. The Options will have a
maximum ten year term and vest in four equal installments, with the first
vesting commencing on the first anniversary of the grant date of the Options,
the second vesting on February 1, 2021, the third vesting on February 1, 2022,
and the last vesting on February 1, 2023. The Options, to the extent vested,
shall be exercisable only if, during the five-year period following February 1,
2019 (“Measurement Date”), Intel’s closing stock price trades at or above a
specified stock price (“Threshold Stock Price”) for 30 consecutive trading days.
The Threshold Stock Price will be the stock price that represents the greater of
(i) a 30% increase in Intel’s closing stock price over the Measurement Date
closing stock price, and (ii) a 15% increase in Intel’s closing stock price over
the closing stock price as of the date you execute this offer letter. If, within
the five-year period following the Measurement Date, Intel’s closing stock price
does not trade at or above the Threshold Stock Price for 30 consecutive trading
days, the Options shall be cancelled as of such five-year anniversary of the
Measurement Date.

Performance Stock Units. You will be granted a target number of Intel PSUs
(“Special PSUs”) for 150,000 shares, which will be earned based on the
appreciation in Intel’s closing stock price over the five-year period following
the Measurement Date. The threshold share appreciation target to earn any shares
under the Special PSUs is an increase in Intel’s closing stock price of at least
30 percent over Intel’s closing stock price on the Measurement Date, in which
event 75,000 shares under the Special PSUs will be earned. The target number of
shares under the Special PSUs will be earned in the event of an increase in
Intel’s closing stock price of 50 percent over Intel’s closing stock price on
the Measurement Date. The maximum number of Intel shares that may be earned
under the Special PSUs in the event of an increase in Intel’s closing stock
price of 100 percent or more over Intel’s closing stock price on the Measurement
Date is 300,000 shares. The number of shares under the Special PSUs that will be
earned in the event of an increase in Intel’s stock price between 30 percent and
100 percent or more will be determined via straight line interpolation of the
earned percentages set forth herein. In order for shares to be earned under the
Special PSUs, Intel’s closing stock price must

 

2



--------------------------------------------------------------------------------

close above the percentage increase targets set forth herein for at least 30
consecutive trading days. Assuming your continued employment with Intel, shares
under the Special PSUs that are earned as a result of attainment of the stock
price appreciation targets set forth herein during the five year performance
period will be distributed to you on the fifth anniversary of the Measurement
Date; provided, that to the extent the threshold (or a higher) stock price
appreciation target set forth herein is attained on or prior to the thirty-six
month anniversary of the Measurement Date, 50 percent of the shares earned under
the Special PSUs as of such anniversary date shall be distributed to you on the
thirty-six month anniversary of the Measurement Date and the remainder of any
earned shares under the Special PSUs shall be distributed to you on the fifth
anniversary of the Measurement Date; provided, further that if, as of the fifth
anniversary of the Measurement Date, Intel’s closing stock price for any of the
thirty consecutive trading days immediately preceding such fifth anniversary is
less than 30 percent above Intel’s closing stock price on the Measurement Date,
the maximum number of shares issuable to you under the Special PSUs on the fifth
anniversary of the Measurement Date (inclusive of any Intel shares previously
distributed to you under the Special PSUs) shall be the 150,000 target number of
shares under the Special PSUs.

New Hire Equity Grant. You will be granted an award of RSUs (“New Hire RSUs”)
with a target valuation of $10,000,000. The number of RSU shares will be
determined by dividing the target valuation by the average daily (on days where
trading occurred) market value of Intel’s stock over 30 calendar days leading up
to and including the grant date (and rounded to the nearest share). The New Hire
RSUs will vest over a three-year period as follows: 1/12 of the New Hire RSUs
will vest quarterly beginning on the three-month anniversary of the grant date
and continuing until the third anniversary of the grant date of the New Hire
RSUs (each such vesting date, the “New Hire RSU Vesting Date”).

The Options, Special PSUs, and New Hire RSUs will be subject to the terms and
conditions of the EIP, the Notice of Grant for each award, and the grant
agreement linked to your Notice of Grant.

Cash Hiring Bonus. You will receive a sign on bonus of $4,000,000 (“Hiring
Bonus”), less applicable taxes, deductions, and withholdings, which will be
payable to you in three installments: $2,000,000 will be paid within 30 days
following the Effective Date, $1,000,000 will be paid on the first anniversary
of the Effective Date, and $1,000,000 will be paid on the second anniversary of
the Effective Date, provided you are employed by Intel on each of those dates.

Other Employment Terms. In the event your employment is terminated by Intel
without Cause (as defined below) or you voluntarily resign your employment for
Good Reason (as defined below), and you sign and do not revoke a release in
favor of Intel that will be mutually agreed upon between you and Intel, Intel
will pay you (a) any unpaid portion of the Cash Hiring Bonus, and (b) a
severance payment equal to the product of (i) $10,000,000 and (ii) the fraction
where (A) the numerator is equal to the difference between 12 and the number of
New Hire RSU Vesting Dates that occurred since the Effective Date and (B) the
denominator is equal to 12, in each case of clause (a) and (b), such amounts
will be paid to you on the thirtieth day following your termination of
employment.

 

3



--------------------------------------------------------------------------------

For purposes of this offer, “Cause” means (a) commission of an act of material
fraud or dishonesty against Intel; (b) intentional refusal or willful failure to
substantially carry out the reasonable instructions of the Chief Executive
Officer or the Intel Board of Directors (other than any such failure resulting
from your disability); (c) conviction of, guilty plea or “no contest” plea to a
felony or to a misdemeanor involving moral turpitude (where moral turpitude
means so extreme a departure from ordinary standards of honesty, good morals,
justice or ethics as to be shocking to the moral sense of the community); (d)
gross misconduct in connection with the performance of your duties; (e) improper
disclosure of confidential information or a material violation of an Intel
policy or Intel’s Code of Conduct; (f) breach of fiduciary duty to Intel;
(g) failure to cooperate with Intel in any investigation or formal proceeding or
being found liable in a Securities and Exchange Commission enforcement action or
otherwise being disqualified from serving in your job; or (h) breach of duty of
loyalty to Intel. Prior to termination for Cause, Intel shall provide 30 days
prior written notice of the grounds for Cause, and give you an opportunity
within those 30 days to cure the alleged breach. The parties recognize that
given the egregious nature of the conduct defined as Cause, a cure may not
possible. No act or failure to act on your part shall be considered “willful”
unless Intel determines it is done, or omitted to be done, in bad faith or
without reasonable belief that your act or omission was in the best interests of
the Company. Any act, or failure to act, based upon express authority given
pursuant to a resolution duly adopted by Intel’s Board with respect to such act
or omission, or based upon the advice of legal counsel for Intel, shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of Intel and, in any event, will not be considered an
event which may give rise to Cause. With respect to any determination of “Cause”
under this Agreement, Intel will act fairly, and cannot terminate you “for
Cause” unless Intel determines there is clear and convincing evidence of your
actions constituting “Cause” as defined herein. Notwithstanding the foregoing,
you and Intel expressly agree that Intel does not expect, and will not require,
you to engage in any activities that would violate your existing obligations to
any prior employer, including to maintain the confidentiality of such employer’s
proprietary business information. If you refuse or fail to carry out any
instruction by the Chief Executive Officer or Intel’s Board of Directors because
of such existing obligations, your refusal or failure will not constitute Cause
for termination.

A resignation for “Good Reason” means that you have complied with the Good
Reason Process (as defined below) following the occurrence, without your
express, written consent, of one or more of the following conditions: (a) a
material reduction in your title, duties, responsibilities, or authority; (b) a
material reduction by Intel of your Base Salary or annual incentive cash target
as in effect on the Effective Date; or (c) a relocation of your principal place
of employment more than 30 miles from its current location in Santa Clara,
California. “Good Reason Process” means that (1) a Good Reason condition has
occurred; (2) you notified Intel in writing within sixty (60) days of you first
becoming aware of the events or circumstances claimed to give rise to Good
Reason; (3) Intel fails to cure such events or circumstances to your
satisfaction within the thirty (30) days following such notice (the “Cure
Period”); and (4) you terminate your employment by written notice to the Intel
Board of Directors within thirty (30) days after the end of the Cure Period. If
Intel cures the Good Reason condition during the Cure Period, Good Reason shall
be deemed not to have existed in such case.

 

4



--------------------------------------------------------------------------------

Comprehensive Benefits. You are eligible for our medical, dental, vision,
short-term and long term disability, and life insurance programs as well as the
employee Stock Purchase Plan, 401(k) Plan, deferred compensation plan, and
financial counseling services.

You are eligible for 4 weeks of vacation and 10 standard company holidays each
year as well as an eight-week fully-paid sabbatical leave after every seven
years of eligible employment, or a four-week sabbatical after 4 years of
eligible employment. Of course, each of these benefits is subject to the terms
and conditions of the benefit program and plans applicable to senior executive
officers of Intel, including waiting periods for some.

Relocation Assistance. To assist you and your family with relocation to the Bay
Area, we will provide you with a comprehensive relocation package, including
temporary living accommodations for up to 12 months. You will be assigned a
dedicated Relocation Specialist to assist you with your relocation needs.

Attorneys’ Fees. Intel will reimburse you for up to $15,000 of your reasonable
attorneys’ fees incurred in connection with the review and finalization of this
offer letter.

Outside Activities during Employment. During your employment, you shall devote
your full business efforts and time to Intel. This obligation, however, shall
not preclude you from being a member of a board of directors of one for-profit
entity and engaging in appropriate civic, charitable, or religious activities,
as long as they do not materially interfere with your duties to Intel hereunder.
Any outside activities, including serving on any boards of directors, must be in
compliance with Intel’s Code of Conduct.

Company Policies/Protection of Intellectual Property. Your employment is
contingent on your signing an Employment Agreement, which outlines your
obligations as an employee, including among others your obligation to protect
Intel’s intellectual property (as well as confidential information of your prior
employers and other third parties). You will be expected to abide by the
Company’s policies and procedures provided to you in writing and which do not
contradict the terms of this offer letter, including without limitation Intel’s
Employment Guidelines and Code of Conduct.

At-Will Employment. Your employment with Intel remains “at will,” which means
that both Intel and you have the right to end your employment at any time, with
or without advance notice, and with or without cause. The at-will nature of your
employment may not be modified or amended except by written agreement signed by
Intel’s Chief Human Resources Officer and you.

Tax Withholding. All amounts payable hereunder shall be subject to any required
withholdings and deductions.

Position of Trust Background Check/Work Eligibility. Because of the importance
of your position, this offer is made as a result of your successful completion
of Position of Trust background checks. You represent that all information
provided to Intel or its agents as part of these background checks is true and
correct. As a further condition of employment, you are required by law, to
provide appropriate documentation of your legal right to work in the United
States. A “List of Acceptable Employment Verification Documents” will be made
available to you.

 

5



--------------------------------------------------------------------------------

Section 409A. To the extent applicable, this offer letter shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Internal Revenue Code of 1986, as amended, and the
Department of Treasury regulations and other interpretive guidelines issued
thereunder (collectively, “Section 409A”). Notwithstanding any provision to the
contrary in this offer letter: (i) no amount that constitutes deferred
compensation as defined in Section 409A shall be payable in connection with your
termination of employment shall be paid to you unless the termination of your
employment constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations, and if you incur
a termination of employment that does not constitute a separation from service,
as so defined, your right to such payments shall vest but payment shall be
deferred until the date on which you incur a separation from service, or die;
(ii) if, on the date on which you incur a separation from service, you are a
“specified employee” as defined in Section 409A, any amount that constitutes
deferred compensation and that becomes payable by reason of such separation from
service (including any amount described in clause (i)) shall be deferred until
the earlier of the first day of the seventh month following the month that
includes the separation from service or your death; (iii) for purposes of
Section 409A, your right to receive installment payments pursuant to this offer
letter shall be treated as a right to receive a series of separate and distinct
payments; and (iv) to the extent that any reimbursement of expenses or in-kind
benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.

Counterparts. This offer letter may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

Entire Agreement. This offer letter including the referenced documents forms the
entire agreement between you and Intel and replaces all prior communications on
matters related to employment at Intel.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO OFFER LETTER]

 

Sincerely,

     

/s/ Robert H. Swan

     

Chief Executive Officer

     

Accepted and Agreed:

     

/s/ George S. Davis

     

04/02/2019

George S. Davis

      Date

 

7